        Case: 3:17-cv-00872-wmc Document #: 3 Filed: 02/24/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN

IFEANYICHUKWU IKEGWUONU,

        Petitioner,
                                                   Case No. 15-cr-21-wmc-1
   v.                                                        17-cv-872-wmc

UNITED STATES OF AMERICA,

        Respondent.


                           JUDGMENT IN A CIVIL CASE



        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

respondent United States of America and against petitioner

Ifeanyichukwu Ikegwuonu denying his petition under 28 U.S.C. § 2255.


        s/V. Olmo, Deputy Clerk                        2/24/2021
        Peter Oppeneer, Clerk of Court                       Date
